Election/Restrictions
This application is in condition for allowance except for the presence of claim 48 directed to a group non-elected without traverse.  Accordingly, claim 48 been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the combination of the Mansour et al. (US 2008/0269582) in view of Weston (US 2011/0060204) and Howard et al. (US 2006/0282028) references. While in combination the references disclose a system for detecting early signs of post-surgery infection including a drain system with a tube, a sensor for sensing presence of an infection biomarker (the biomarker being pH), a processor, a transmitter, a notification system, and an alarm based on pH compared to a threshold they do not teach a sensor for measuring an infection biomarker located with the tube of the drain system. While Mansour and Weston teach being able to place sensors in various locations they do not reasonably teach placing a sensor for sensing an infection biomarker within the tube of the drain system. This distinguishes the claimed invention over the prior art by allowing continuous monitoring of indirect biomarkers by monitoring only the contents of flow of exudate leaving the surgical site which provides more accuracy compared to monitoring closer to the surgical site by having less noise.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791